948 F.2d 1337
292 U.S.App.D.C. 229
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.OWNER-OPERATOR SERVICES, INC., Marsha Fischer, and StephenCrumley, d/b/a S & S Trucking, Petitioners,v.INTERSTATE COMMERCE COMMISSION and the United States ofAmerica, Respondents.
No. 90-1274.
United States Court of Appeals, District of Columbia Circuit.
Nov. 6, 1991.

Before HARRY T. EDWARDS, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the respondents' motion to dissolve the injunction and dismiss the underlying petition for review, the opposition thereto, and the reply, it is


2
ORDERED that the motion be granted.   The petitioners have been afforded the relief sought in the request for the injunction and in the underlying petition for review, i.e., notice and an opportunity for comment on the amendment to 49 C.F.R. § 1043.8 promulgated by the Interstate Commerce Commission (the "Commission").   Petitioners' contention that the Commission will attempt retroactive enforcement of the regulation, as amended, is not supported by the record.   The Commission's report issued following the notice and comment proceeding reveals that it does not intend to prosecute insurers for past violations of the regulation.  7 I.C.C.2d at 614.   In addition, the Commission acknowledges that retroactive enforcement of the regulation would be contrary to the law in this circuit.   See Georgetown University Hospital v. Bowen, 821 F.2d 750 (D.C.Cir.1987), aff'd., 488 U.S. 204 (1988);   National Classification Committee v. United States, 746 F.2d 886 (D.C.Cir.1984).   It is


3
FURTHER ORDERED that the injunction issued by this court on June 7, 1990, be dissolved.   It is


4
FURTHER ORDERED that the underlying petition for review be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.